DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 4/28/2022 has been entered.

Allowable Subject Matter
Claims 1, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the invention of claim 1, specifically, the prior art of record fails to disclose a control coil and plurality of fluid channels pass helically through first and second expandable bladders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070112250          US20060183974          US20050085693          US20100249505          US20040030219          US20030149338          US20030065250          US20140118515          US20100041951          US20100022947          US20070038237          US20070025868          US20040102681          US20040073082          US20030181785          US20050159645          US20030229296          US20080269559          US20130023920          US20020143237          US5662587          US4176662          US9427143          US9061118          US9186049          US8430810          US7758512          US7353747          US6988986          US6939291          US6764441          US6162171          US6007482          US5906591          US5398670          US5364353          US5337732          US4838859          US4577621          US4447227          US4148307          US4066070          US3895637          US5386741          US4389208          US7022068          US6875170          US8845518          US5466222          US4690131          US4676228          US4372161          US5112306          US5758731          US4040413          US7963911          US7762985          US5800393          US5951514          US5160321          

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        May 5, 2022